Under Limited Liability Company Law § 1205 (a), a member of a professional service limited liability company “shall be personally and fully liable and accountable for any negligent or wrongful act or misconduct committed by him or her or by any person under his or her direct supervision and control while rendering professional services on behalf of such limited liability company.” Here, the petition does not allege that Jeffrey *872A. Asher engaged in or directly supervised any of the allegedly wrongful conduct attributed to Anthony Rahmanan. Rather, the sole allegation against Asher was that he was a member of Rahmanan Asher, PLLC; that allegation, however, does not provide a sufficient basis upon which to hold him jointly and severally liable with Rahmanan (see Rothstein v Equity Ventures, 299 AD2d 472, 474 [2002]; cf. Keui Gardens Hills Apt. Owners, Inc. v Horing Welikson & Rosen, P.C., 35 AD3d 383, 386 [2006]). Accordingly, the Surrogate’s Court should have denied the petition insofar as asserted against Asher. Dillon, J.P., Leventhal, Chambers and Sgroi, JJ., concur.